Citation Nr: 0300307	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability currently evaluated as 40 percent disabling.

2.  Entitlement to an extension of a temporary total 
convalescent rating beyond September 30, 1998, under 
38 C.F.R. § 4.30, based on a period of convalescence 
following left knee surgery in August 1998.

3.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability of the left knee claimed 
to be the result of Department of Veterans Affairs medical 
treatment.

4.  Entitlement to service connection for alcohol and 
substance abuse claimed to be secondary to treatment for 
the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and Friends


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Coast Guard from 
November 1977 to December 1978.  

In a November 1997 statement, the appellant raised the 
issue of service connection for hearing loss which is 
referred to the Department of Veterans Affairs Regional 
Office for appropriate action. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana that denied entitlement to 
service connection for substance abuse secondary to the 
left knee disability and denied an increased evaluation 
for the left knee disability, as well as extension of 
paragraph 30 benefits and benefits under the provisions of 
38 U.S.C.A. § 1151.  38 U.S.C.A. § 1151 provides 
compensation to any veteran who has suffered an injury or 
an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment.  

While the case was in appellate status, the appellant's 
disability evaluation for the left knee disability was 
increased from 20 to 40 percent, effective from November 
1, 1996; however, it is presumed that he is seeking the 
maximum benefit allowed by 

law and regulation, and "it follows that such a claim 
remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Thus the issues are as set out on the 
title page.

The Board notes that, effective October 1, 1997, 
38 U.S.C.A. § 1151 was amended such that negligence would 
generally have to be shown by the VA for a claimant to 
obtain compensation under the statute.  This amendment, 
however, does not apply to cases filed prior to the 
effective date.  Pub. L. No. 104- 204, § 422(a)-(c) 
(1996).  As the appellant's 1151 claim was filed in 
November 1997, the amended statute must be applied.

The Board also notes that the appellant failed to appear 
for a Travel Board hearing scheduled for November 12, 
2001; he also failed to appear for a personal hearing at 
the RO on January 13, 2000.  Since no outstanding hearing 
request exists, the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's claims on appeal 
has been obtained by the RO.

2.  The appellant's left knee disability is manifested by 
complaints of severe pain, pain on use, the knee giving 
out and swelling.

3.  There is objective clinical evidence of crepitation 
and pain on motion; palpable osteophytes; some joint line 
tenderness; no ligamentous laxity; a decreased range of 
motion due to pain; and radiographic evidence of mild to 
moderate degenerative joint disease. 

4.  Based on the clinical findings, there is no evidence 
of ankylosis of the knee or of limitation of extension to 
45 degrees.

5.  The appellant underwent arthroscopy and debridement of 
both medial and lateral meniscal tears for his service-
connected left knee disability in August 1998.

6.  The appellant's surgery in August 1998 for a left knee 
disability did not necessitate a period of convalescence 
beyond September 30, 1998.

7.  The appellant underwent a left diagnostic arthroscopy 
with orthoscopic debridement and intra-articular 
reconstruction with autogenous mid-third patellar tendon 
graft at a VA facility in February 1988.

8.  The appellant does not currently manifest any 
clinically significant residuals of the February 1988 left 
knee surgery.

9.  Based on the medical evidence on file, it is not shown 
that, as a result of the VA treatment in February 1988, 
the appellant developed any additional left knee 
disability.

10.  It is not shown that the appellant developed a 
substance abuse disorder or suffered a relapse of his 
substance abuse disorder secondary to his service-
connected left knee disability.

11.  It is not shown that the appellant's his service-
connected left knee disability led to an increase in 
severity of his substance abuse disorder.

12.  There is no competent medical evidence in the record 
indicating that there is a causal relationship between the 
diagnosed alcohol and substance abuse disorders and the 
service-connected left knee disability.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a left knee disability have not been met on either a 
schedular or an extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
Diagnostic Codes 5003-5024, 5256, 5257, 5258, 5259, 5260, 
5261 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.159 and 3.326(a) 
(2002)); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) 
(Precedent Opinion of the General Counsel of the VA).

2.  The criteria for an extension of a temporary total 
convalescent rating beyond September 30, 1998, based on a 
period of convalescence following left knee surgery in 
August 1998, have not been met.  8 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, and 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.30 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2002)).

3.  The appellant does not have additional disability of 
his left knee as a result of VA medical treatment rendered 
in February 1988; entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for the left knee is denied.  38 U.S.C.A. 
§§ 1151, 5100, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.358 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R§§ 3.102, 3.159 and 
3.326(a) (2002)); Gardner v. Derwinski, 1 Vet. App. 584 
(1991).

4.  Alcohol and substance abuse by the appellant is not 
proximately due to or the result of his service-connected 
left knee disability or otherwise aggravated thereby.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.159, 3.310 (2002), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the 
Board finds that the criteria, whether schedular or 
extraschedular, for an evaluation in excess of the 
currently assigned 40 percent for the left knee disability 
have not been met.  The Board also finds that an extension 
of 38 C.F.R. § 4.30 benefits beyond September 30, 1998 is 
not warranted and that 38 U.S.C.A. § 1151 benefits are not 
warranted based on the February 1988 left knee surgery.  
The Board further finds that secondary service connection 
for alcohol and substance abuse is not warranted.

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Increased rating claim.

Disability evaluations are determined by the application 
of a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised 
by the appellant, as well as the entire history of the 
appellant's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the 
present level of disability is found in the transcript of 
the November 1997 RO hearing, in the reports of the VA 
evaluations conducted in December 1996, January 1998, and 
June 1999, and in the reports of VA outpatient treatment 
rendered between April 1997 and April 2002.

The appellant testified that he had pain all the time and 
that the pain increased with activity.  He said that he 
would get fluid on the knee and be unable to do anything 
after any kind of intense activity.  See Hearing 
Transcript p. 2.  The appellant testified that he suffered 
from lateral instability, weakness in the left leg, 
popping and swelling, tenderness, and irritation 
everywhere.  See Hearing Transcript pp. 3-5.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Under 38 C.F.R. § 4.40, functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant on motion.  Disability of 
the musculoskeletal system is the inability to perform 
normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is 
as important as limitation of motion, and that a part 
which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, 
and pain on movement, swelling, deformity, or atrophy of 
disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing, and 
weight-bearing are also related considerations.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Where there is x-ray evidence of 
arthritis, and limitation of motion, but not to a 
compensable degree under the Code, a 10 percent rating is 
for assignment.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5010.  

Crepitation either in the soft tissues such as the tendons 
or ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has 
arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003-5010 and 5257, 
while cautioning that any such separate rating must be 
based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently 
existing disability).

Service connection for a torn interior cruciate ligament 
with instability, postoperative arthrotomy, with joint 
space narrowing of the left knee was originally granted by 
the RO in a May 1979 rating decision.  A 10 percent 
evaluation was assigned under Diagnostic Code 5257.  That 
evaluation was subsequently increased to 20 percent and 
then 40 percent under Diagnostic Code 5261, the current 
code.

The appellant contends that an increased rating for the 
left knee is warranted based upon his symptomatology.  He 
has reported that he experiences constant severe pain, 
swelling, fluid on the knee and functional loss due to 
pain.

The appellant underwent a VA joints examination in 
December 1996; he reported left knee pain on and off since 
1977, as well as pain and crepitation on motion.  On 
physical examination of the left knee, there was no 
swelling or deformity.  The appellant demonstrated a range 
of motion of 10 to 105 degrees of the left knee.  
Radiographic examination revealed narrowing of the medial 
joint space consistent with degenerative joint disease.  

The appellant underwent another VA joints examination in 
January 1998.  He complained of pain and stated that 
activity would increase the pain.  The appellant also 
reported swelling of the knee and fluid on the knee.  He 
stated that his knee problems did not affect his ability 
to go to college.  On physical examination, the appellant 
demonstrated a left knee range of motion without pain of 
28 to 90 degrees and a range of motion with pain of four 
to 94 degrees.  Crepitus and joint line tenderness were 
demonstrated.  There was no ligamentous instability.  The 
left thigh was five centimeters smaller than the right 
thigh.  Radiographic examination revealed orthopedic 
screws in the lower femur and upper tibia, as well as a 
bony deformity on the proximal tibia.  There was narrowing 
of the medial joint space, consistent with moderate 
degenerative joint disease.  The diagnosis rendered by the 
examiner was status post anterior cruciate ligament tear 
with repair, now with decreased range of motion and 
moderate degenerative changes.  The examiner also opined 
that the appellant would be unable to stand for a total of 
more than two to three hours per day due to the knee and 
that his ability to go up and down stairs and walk on 
uneven ground would also be affected.

The appellant underwent another VA joints examination in 
June 1999; he complained of pain that was always present 
in the knee.  He said that his knee never locked or gave 
way.  He was able to go up and down stairs only with 
severe pain.  He said it sometimes felt like it was 
slipping and that it would sometimes swell.  On physical 
examination, there were palpable osteophytes.  The knee 
was stable to ligamentous stress.  The radiographic 
examination showed degenerative joint disease of the left 
knee and that was the diagnosis rendered by the examiner.

In January 2001, the appellant sought VA outpatient 
treatment for severe pain in his left knee of six weeks' 
duration that occurred after he fell while climbing a 
ladder.  On physical examination of the left knee, there 
was no swelling.  There was minimal tenderness and a 
normal range of motion.  The knee cracked with flexion and 
extension.  The doctor rendered a diagnosis of left knee 
pain with traumatic arthritis.  An April 2001 treatment 
note indicates that the appellant was found to have mild 
degenerative joint disease on x-ray without evidence on 
examination of a recurrent ACL tear.  The appellant was 
noted to be ambulating well.  He demonstrated 5/5 motor 
testing throughout the lower extremity.  A year later, in 
April 2002, the appellant reported that his left knee pain 
was getting worse.  On physical examination of the left 
knee, there was no swelling.  There was minimal tenderness 
and a normal range of motion.  The knee cracked with 
flexion and extension.  The doctor rendered a diagnosis of 
left knee pain with traumatic arthritis.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The appellant's left knee 
disability has been evaluated by the RO under Diagnostic 
Code 5261.  Under that code, a 40 percent evaluation is 
assigned for limitation of motion of the knee where 
extension is limited to 30 degrees.  Diagnostic Code 5261.  
A 50 percent evaluation for limitation of motion of the 
knee is assigned where extension is limited to 45 degrees.  
Diagnostic Code 5261.  

The Board notes that the applicable regulations contain a 
number of other provisions relating to the knee joint.  
Diagnostic Code 5256 provides that when the knee is fixed 
in flexion at an angle between 10 degrees and 20 degrees, 
a 40 percent evaluation is warranted.  A 50 percent 
evaluation requires that the knee be fixed in flexion at 
an angle between 20 degrees and 45 degrees; more than 45 
degrees warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

Normal extension of the knee is to zero degrees.  38 
C.F.R. § 4.71, Plate II.  Normal flexion is 140 degrees.  
Id.  The most recent medical evidence of record indicates 
that the appellant essentially has normal range of motion 
in the left knee.  At worst, the appellant has 
demonstrated in the past a limitation of extension of 28 
degrees, but not a limitation of extension of 45 degrees.  
Therefore, a 50 percent evaluation under Diagnostic Code 
5261 is not for application because the appellant has not 
demonstrated the requisite limitation of extension.  An 
increased evaluation is not available under Diagnostic 
Code 5256 because there is no clinical evidence of left 
knee ankylosis.

While the appellant has stated that his left knee locks 
and gives way, there is no recent medical evidence of such 
symptomatology in the knee.  There was no objective 
clinical evidence of recurrent subluxation or lateral 
instability of the left knee in the VA medical records on 
VA examination.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is 
expected during flare-ups or with increased use, and the 
degree of pain he has.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, 
are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this 
case, chronic pain was reported and the left thigh was 
smaller than the right thigh; however, no weakness has 
been demonstrated and there is no clinical evidence of any 
muscle spasm.  Recent objective medical evidence did show 
findings of crepitation and joint line tenderness.  In 
addition, the appellant has made consistent complaints of 
knee pain in his left knee as evidenced by his post-
service complaints of chronic knee pain, and the clinical 
findings of crepitation and joint line tenderness with 
pain that could further limit his functional ability such 
as range of motion.  

Taking into consideration the provisions of 38 C.F.R. 
§§ 4.7, 4.10 and 4.40, and allowing the appellant the 
benefit of the doubt, such tenderness, pain on motion, 
crepitation and chronic pain that could limit functional 
ability do not warrant a rating in excess of 40 percent 
for the left knee.  Consideration has been given to 
assigning a separate rating for other function impairment, 
per the Opinion of the VA General Counsel Number 23-97.  
See 62 Fed. Reg. 63604 (1997).  In this case, the medical 
evidence does not currently demonstrate locking, 
instability, subluxation, or other manifestation that 
would warrant an additional separate rating for the left 
knee knee.  Thus, the 40 percent evaluation is based on 
the functional limitations described in the absence of 
instability and subluxation.  In the absence of such 
additional and separate disability, a separate or higher 
rating is not in order.  

It is again noted that these ratings are herein assigned 
based on the limitation of functional ability due to pain 
during flare-ups and increased use and the crepitation and 
joint line tenderness that have been clinically 
documented.  No subluxation or instability has been 
demonstrated.  X-rays have confirmed the presence of 
arthritic changes, but a separate rating under those 
provisions is not indicated because the appellant's 
limitation of motion during flare-up and increased use is 
already considered in the rating assigned.

The appellant has indicated that he should be rated as 
more than 40 percent disabled for his left knee disability 
due to his symptomatology.  However, the appellant, as a 
layperson, is not considered competent to offer an opinion 
as to matters requiring specialized knowledge, i.e. degree 
of impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The VA outpatient records and the 
VA medical examination reports indicate mild to moderate 
degenerative joint disease.  These clinical assessments 
are considered persuasive as to the appellant's degree of 
impairment due to his left knee disability since they 
consider the his overall industrial impairment due to his 
left knee.

Notwithstanding the above discussion, a rating in excess 
of the currently assigned 40 percent evaluation for the 
left disability at issue may be granted when it is 
demonstrated that the particular disability presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected left knee disability has presented such an 
unusual or exceptional disability picture at any time as 
to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified 
[in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case 
is not inadequate.  As discussed above, there are higher 
ratings for a knee disability, but the required 
manifestations have not been shown in this case.  The 
Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any recent hospitalization for his left knee 
(other than the August 1998 procedure) and he has 
continued to work and has been able to climb ladders.  The 
appellant has not offered any objective evidence of any 
symptoms due to the left knee disability that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that the 
assignment of an extraschedular rating is not warranted in 
this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (When 
evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

The findings needed for the next higher evaluation of 50 
percent are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against the 
allowance of an evaluation in excess of 40 percent for the 
appellant's left knee disability, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Temporary total claim.

The appellant argues that he is entitled to an extension 
of a temporary total convalescent rating beyond September 
30, 1998, based on left knee surgery performed in August 
1998.

Under 38 C.F.R. § 4.30, a temporary total disability 
rating will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the 
first day of the month following hospital discharge when 
treatment of a service-connected disability results in: 
(1) Surgery necessitating at least one month of 
convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body case, or 
the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, 
without surgery, of one major joint or more.  An extension 
of 1, 2, or 3 months beyond the initial 3 months may be 
granted and extensions of 1 or more months up to 6 months 
beyond the initial 6 months period may be made, upon 
request.  38 C.F.R. § 4.30.

The appellant's underwent left knee arthroscopy and 
debridement of both medial and lateral meniscal tears in 
August 1998.  A September 1998 rating action granted a 
temporary total evaluation based on a period of 
convalescence between August 13, 1998, and September 30, 
1998. 

While the appellant continued to complain of left knee 
problems, subsequent to September 30, 1998, the record 
does not show the presence of severe postoperative 
residuals.  The appellant was discharged after the surgery 
with crutches and instructions to weight bear as tolerated 
on his left lower extremity.  He was to follow up in two 
weeks for suture removal.  VA medical records from October 
1998 to January 1999 do not reflect the existence of 
severe orthopedic residuals.  The appellant was seeking 
treatment for problems other than his left knee.  
Furthermore, the appellant, in a VA Form 21-4138 submitted 
in November 1998, stated that he had returned to work on 
November 6, 1998.

As the evidence of record does not show continued 
treatment specific to the left knee and medical records 
indicate the appellant's main problem as of late 1998 
appeared to be his hidradenitis, it does not appear that 
further convalescence for his left knee disability was 
required.  There is no medical evidence of record 
demonstrating the existence of incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of the left knee, application of a body 
case, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited) after September 30, 
1998.  Therefore, the Board finds that such a disability 
picture does not indicate the appellant was totally 
disabled as a result of his left knee surgery beyond 
September 30, 1998.  Thus, the preponderance of the 
evidence does not support the extension of a temporary 
total convalescent rating beyond September 30, 1998.

Accordingly, the Board concludes that the veteran is not 
entitled to an extension of a temporary total convalescent 
rating beyond September 30, 1998, under 38 C.F.R. § 4.30, 
based on a period of convalescence following the surgery 
in August 1998.

III.  38 U.S.C.A. § 1151 claim.

The appellant contends that the February 1988 surgery he 
underwent on his service-connected left knee in a VA 
hospital was improperly performed because a drill bit tip 
broke off during the surgery and remains in his knee.  He 
further contends that the broken drill bit tip causes 
constant pain as well as other difficulties with the knee.  
The appellant has been granted a 40 percent evaluation for 
his left knee disabilty, in particular for his loss of 
motion and pain, effective in November 1996.

The Board initially notes that the applicable statute, 
38 U.S.C.A. § 1151, currently provides that when there is 
no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected if 
the disability was caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing hospital 
care.  38 C.F.R. § 38 C.F.R. § 3.358.

Prior to October 1, 1997, the United States Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown v. Gardner, 115 S.Ct. 552 (1994).  In December 
1997, VAOPGCPREC 4-97 concluded that all claims for 
benefits under 38 U.S.C.A. § 1151 filed before October 1, 
1997, must be adjudicated under the provisions of 
38 U.S.C.A. §  1151 as they existed prior to that date.

When a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to an appellant applies unless Congress 
provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Here, however, the claim for additional renal 
disability under 38 U.S.C.A. § 1151 was not pending during 
a change in the law.  The appellant's claim was clearly 
filed after October 1, 1997, on November 10, 1997, and, 
thus, the claim must be adjudicated under only the current 
interpretation of 38 U.S.C.A. § 1151, which provides that 
a showing of fault on the part of VA is required.

As amended, 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) 
now provides that compensation under chapters 11 and 13 of 
38 U.S.C. shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary 
[of the VA], either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was ---

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or

	(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this 
title) as part of an approved rehabilitation program under 
chapter 31 of this title.

38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).

The appellant has not provided any medical evidence to 
establish that he suffers from additional left knee 
disability that is related to any VA medical treatment he 
received in February 1988.  The appellant is not medically 
trained and is not qualified to render such a medical 
opinion, nor is he qualified to diagnosis the presence of 
any medical condition.  Further, there is no medical 
evidence which indicates that the additional disability of 
which the appellant has complained either exists or had 
any relationship to the medical treatment rendered by VA 
providers, as opposed to the natural progress of his left 
knee disability, and such would be required to make the 
claim plausible.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The evidence of record includes a copy of a December 1989 
report from an orthopedist who examined the appellant for 
an attorney.  The orthopedist stated that radiographic 
examination showed a metallic screw in the proximal tibia, 
as well as the distal femur and a broken drill point 
proximal to the femoral screw.  The orthopedist did not 
mention the existence of any functional loss due to the 
broken drill point.

The evidence of record also includes a January 1990 
written statement from another orthopedist.  This doctor 
noted that the appellant complained of severe pain in the 
left knee with decrease in the range of motion of the 
knee.  Radiographic examination revealed two screws and a 
broken drill bit embedded in the distal femur.  The 
orthopedist did not mention the existence of any 
functional loss due to the broken drill point.

The appellant's allegations of additional left knee 
disability because of medical care he received at the VA 
in February 1988, namely a diagnostic arthroscopy with 
orthoscopic debridement and intra-articular reconstruction 
with autogenous mid-third patellar tendon graft, are not 
otherwise borne out by the evidence of record, including 
any credible medical opinion that the course of treatment 
he received at the VA had resulted in any additional 
pathology relating to the left knee.  There is no medical 
opinion of record that relates the existence of a drill 
bit tip in the distal femur near the femoral screw to any 
separate additional functional impairment that is not 
already compensated by the left knee disability rating.  
This lack of any additional disability and lack of causal 
relationship form the basis for the denial of 38 U.S.C.A. 
§ 1151 benefits. 

The purpose of the February 1988 VA left knee surgery was 
to correct the lateral instability of that knee.  The 
appellant testified at his November 1997 personal hearing 
at the RO that he had had that surgery to keep the knee 
from popping out all of the time.  He also said that this 
had occurred maybe once or twice since the surgery.  See 
hearing Transcript p. 3.  The medical evidence of record 
from 1989 onward does not show any finding of lateral 
instability until meniscal tearing occurred in 1998.  The 
appellant continues to complain of pain, limited motion 
and pain on motion- as he has since before the February 
1988 surgery.  Again, the Board notes that the appellant 
has been awarded a 40 percent disability evaluation based 
on that symptomatology.

Orthopedic surgery such as that performed in February 
1988, even when done under the usual circumstances, 
involves some degree of calculated risk.  It appears that 
despite the exercise of appropriate precautions and a high 
degree of professional skill, there was a drill bit tip 
left in the appellant's left distal femur.  The fact that 
a drill bit tip broke off and lodged in the distal femur 
near the surgical screw does not, however, establish that 
there was carelessness, accident, lack of proper skill or 
error of judgment.  The operation has not been shown to 
have been performed other than in accordance with approved 
surgical practices and the drill bit tip breaking off is 
not shown to be other than an unusual result of approved 
medical care properly administered.  The Board finds that 
the evidence does not establish that there was 
carelessness, negligence, accident, lack of proper skill 
or error of judgment on the part of any of the hospital 
personnel.  It is the decision of the Board that the 
appellant is not shown to have additional left knee 
disability which was incurred as the result of 
hospitalization or treatment within the purview of the 
provisions of 38 U.S.C.A. § 1151 in effect since October 
1997.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
orthopedic claim under 38 U.S.C.A. § 1151.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

IV.  Secondary service connection claim for substance 
abuse.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or 
disease contracted during active duty or for aggravation 
of a preexisting injury suffered or disease contracted 
within the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for 
any disability shown to be proximately due to or the 
result of (either caused or aggravated by) a service-
connected disorder.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439, 448-449 (1995).

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
Federal Circuit held that 38 U.S.C.A. § 1110 permits a 
veteran to receive compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  In other 
words, 38 U.S.C.A. § 1110 does not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability, or use of an alcohol or drug 
abuse disability as evidence of the increased severity of 
a service-connected disability.  Rather, the statute 
precludes compensation only for (a) primary alcohol abuse 
disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined "primary" as meaning 
an alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.

In this case, the primary foci are whether substance abuse 
was present and the nature of the relationship between the 
appellant's claimed substance abuse and his service-
connected left knee disability.  No medical or lay 
evidence prior to service is presented to document any 
substance abuse by the appellant and the appellant's 
service medical records are negative for complaints of, or 
findings associated with, or diagnoses of, substance use 
or abuse, or addiction to alcohol or drugs.  The earliest 
lay or medical evidence developed post-service dates from 
May 1993, when the appellant was treated in a VA hospital 
for alcohol dependency and opiate and benzodiazepine 
dependency, and from June 1993, when the appellant was 
treated in a VA hospital for analgesic and sedative abuse.  

The May 1993 VA hospital discharge summary indicates that 
the appellant first used alcohol and other drugs at the 
age of 18.  He reported a positive family history of 
alcohol and drug abuse, psychiatric treatment for 
depression and a herniated disc diagnosed in 1992.  
Physical examination revealed that the appellant's joints 
and muscles were within normal limits.  His ambulation and 
coordination were within normal limits.  His gait was 
stable.  The appellant was discharged on an irregular 
basis and it was noted that he had engaged in extensive 
drug seeking behavior by faking a knee injury times two.  

During his June 1993 hospitalization, the appellant gave a 
history of abusing pain pills for 15 years.  The discharge 
summary indicated that the appellant had no active 
physical problems and that he had no acute physical 
difficulties while he was in the hospital.  

In August 1998, the appellant underwent surgery for his 
left knee disability.  There is no indication in the 
related VA treatment records of any concern with abuse of 
pain medications by the appellant.

In September 1999, the appellant underwent surgical 
procedure for a non-service-connected condition, 
hidradenitis.  At that time, the appellant's family voiced 
concern about abuse of pain medications.  A September 21, 
1999 psychiatric consultation resulted in Axis I diagnoses 
of polysubstance abuse in remission and alcohol dependence 
in remission.  The remission was noted to be of six years' 
duration.  There was no mention of the left knee on Axis 
III.  A mental health note dated September 28, 1999, 
indicated the appellant was assessed as making effective 
use of recovery principles and likely to be successful in 
dealing with his recent exposure to pain medication.  

A February 2000 psychiatry note stated that the appellant 
had been drug-free for six years after a history of heavy 
drinking for 15 years and daily opiate use for eight 
years.  He underwent extensive inguinal hernia surgery in 
September 1999, he was put on pain medications and now is 
addicted to them again.  The psychiatrist rendered Axis I 
diagnoses of opiate and alcohol dependence.  There was no 
mention of the left knee on Axis III.

An award of service connection requires competent medical 
evidence establishing that a current disability is the 
result of or proximately due to a service-connected 
disability.  In this case, the record contains no medical 
evidence that the appellant's alcohol and substance abuse 
disorders are related to his in-service left knee injury.  
Additionally, VA medical records do show a definitive 
relationship between the appellant's treatment for 
hidadrenitis and his alcohol and substance abuse 
disorders, in that the appellant was considered to be in 
remission of those disorders in September 1999, but by 
February 2000, he was abusing opiates again.  This abuse 
was linked to the exposure to pain medications in 
connection with his skin graft surgeries.  Furthermore, 
the medical evidence of record fails to demonstrate that 
the appellant's left knee disability caused or aggravated 
his alcohol and substance abuse disorders.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
See also Allen, supra. Instead, the medical evidence 
indicates that the appellant's drug abuse relapse was due 
to treatment for his hidadrenitis, not his left knee.  

As such, the only evidence of record linking the 
appellant's alcohol and substance abuse disorders to his 
service-connected left knee disability is the appellant's 
own statements.  Because the appellant is a layperson with 
no medical training or expertise, his contentions, without 
more, do not constitute competent medical evidence.  See 
Espiritu, 2 Vet. App. 492 (1992). (holding that lay 
persons are not competent to offer medical opinions).  
Thus, the appellant has not presented any competent 
medical evidence of a nexus between his service-connected 
left knee disability and his currently diagnosed alcohol 
and substance abuse disorders.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Accordingly, without competent medical 
evidence of a causal link between the appellant's left 
knee disability and his alcohol and substance abuse 
disorders, the Board finds that the appellant is not 
entitled to secondary service connection for said alcohol 
and substance abuse disorders.

In the absence of a showing that the appellant's substance 
abuse was secondary to his service-connected left knee 
disability, it must be held that a preponderance of the 
evidence is against the appellant's claim for secondary 
service connection for substance abuse, including alcohol.  
The evidence for and against the claim presented is not in 
approximate balance, such that a grant of the requested 
benefit is required by 38 U.S.C.A. § 5107(b).  See Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Finally, the Board notes that in July 2002, the Board sent 
the appellant a letter notifying him that he was to be 
scheduled for an examination and that failure to report 
for the examination without good cause could result in the 
claim being denied.  See 38 C.F.R. § 3.655.  (When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied).  The RO notified the appellant of his 
July 2002 examination, but he failed to report for the 
examination.  The appellant has not provided the Board 
with any reason or good cause as to why he failed to 
report for that scheduled examination.

V.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With 
few exceptions, this law is applicable to all claims filed 
on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information 
necessary to substantiate his claims by means of the 
discussions in the May 1997, March 1999, and September 
1999 Statements of the Case (SOC), the June 2001 
Supplemental Statement of the Case (SSOC) and the July 
2002 Board letter.  He was informed by the March 1998 
rating decision that the medical evidence of record did 
not show that his current left knee symptoms more closely 
approximated the next higher rating.  He was informed by 
the September 1998 rating decision that the medical 
evidence of record did not show that his left knee 
disability was related to any drug addiction.  Therefore, 
VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the appellant was afforded VA medical examinations.  
The Board notified the appellant in July 2002 that it was 
obtaining his VA medical records.  

In addition, the appellant was informed about the 
provisions of the VCAA in a letter sent by the RO in June 
2001, and in the June 2001 SSOC; the RO asked the 
appellant to identify other evidence he wanted the RO to 
consider and informed him that VA would make reasonable 
attempts to obtain any such identified evidence.  The 
appellant never responded.  The Board notes that a 
claimant, in pursuing his appeal, has some responsibility 
to cooperate in the development of all facts pertinent to 
his claims, and the duty to assist is not a "one-way 
street" as observed in Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While VA does have a duty to assist the veteran 
(appellant) in the development of his claim, that duty is 
not limitless.  In addition, failure to report to a VA 
examination or to submit additional evidence in order to 
facilitate the claims adjudication process may be 
considered as abandonment of the claim.  Morris v. 
Derwinski, 1 Vet. App. 260 (1991).  See also 38 C.F.R. 
§ 3.655.  Therefore, there is no indication that 
additional relevant medical records could have been 
obtained by VA.

After reviewing the record, the Board is satisfied that 
all relevant facts with respect to the increased rating, 
paragraph 30, 38 U.S.C.A. § 1151 and secondary service 
connection claims at issue in the instant case have been 
properly developed.  Under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record 
which shows substantial compliance with the notice and 
assistance provisions of the new legislation the Board 
finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The RO provided the appellant with the pertinent 
evidentiary development that was subsequently codified by 
VCAA and the implementing regulations.  In addition to 
performing the pertinent development required under VCAA 
and the implementing regulations, the RO notified the 
appellant of his right to submit evidence.  It would not 
breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, neither the appellant nor his representative 
has asserted that the case requires further development or 
action under VCAA or the implementing regulations.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
the appellant's left knee disability is denied.

An extension of a temporary total disability rating beyond 
September 30, 1998, is denied.

The appellant's claim for benefits for additional left 
knee disability pursuant to 38 U.S.C.A. § 1151 is denied.

(Continue on next 
page)
Entitlement to service connection for substance abuse 
secondary to treatment of a service-connected disability 
is denied.



		
	GEORGE E. GUIDO JR. 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

